Investigación Conducta Profesional
RESOLUCIÓN
San Juan, Puerto Rico, a 11 de abril de 1969
Vista la queja presentada contra los abogados Harvey B. Nachman y Stanley L. Feldstein, y visto el Informe del Procurador General y el expediente de la investigación por él practicada en relación con las actuaciones de dichos abo-gados, se ordena al Procurador General que presente ante este Tribunal la correspondiente querella contra los susodi-chos abogados.
Lo acordó el Tribunal y firma el Señor Juez Presidente, quien disintió. También disintieron los Jueces Asociados, Señores Hernández Matos, Santana Becerra y Rigau. Los Jueces Asociados Señores Hernández Matos y Santana Be-cerra expresarán en un voto explicativo los fundamentos de sus disensos. También lo hará el Señor Juez Presidente, si lo considera necesario. El Juez Asociado Señor Blanco Lugo se reservó el derecho de exponer en un voto separado los fundamentos para sostener la procedencia de esta resolución.
(Fdo.) Luis Negrón Fernández Juez Presidente
Certifico:
(Fdo.) Joaquín Berrios

Secretario